DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11337023. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application under examination are broader than the claims of the patent as shown in the claim mapping table below:
Application under examination
U. S. Patent No. 11337023
1. A method comprising: presenting, via a display of a wearable head device, a view of a virtual environment; determining a collision between a first object and a second object in the virtual environment, wherein the first object comprises a first virtual object; accessing a memory storing acoustic data; determining if the acoustic data stored in the memory comprises first acoustic data corresponding to the first object; and in accordance with a determination that the acoustic data stored in the memory comprises the first acoustic data corresponding to the first object: determining a first audio signal based on the collision and based further on the first acoustic data corresponding to the first object, and concurrently with presenting the view of the virtual environment via the display, presenting the first audio signal via a speaker of the wearable head device.
1. (Currently Amended) A method comprising: determining a collision between a first object and a second object, wherein the first object comprises a first virtual object; accessing a memory storing one or more audio models; determining if the one or more audio models stored in the memory comprises an audio model corresponding to the first object; in accordance with a determination that the one or more audio models comprises an audio model corresponding to the first object: synthesizing a first audio signal, wherein the first audio signal is based on the collision and the audio model corresponding to the first object, and presenting the first audio signal, via a speaker of a head-wearable device, to a user; and in accordance with a determination that the one or more audio models does not comprise an audio model corresponding to the first object: determining an acoustic property of the first object, generating a custom audio model based on the acoustic property of the first object, synthesizing a second audio signal, wherein the second audio signal is based on the collision and the custom audio model, and presenting the second audio signal, via [[a]]the speaker of [[a]]the head-wearable device, to [[a]]the user.
2. The method of claim 1, further comprising: in accordance with a determination that the acoustic data stored in the memory does not comprise the first acoustic data corresponding to the first object: determining an acoustic property of the first object, determining a second audio signal based on the collision and based further on the acoustic property, and concurrently with presenting the view of the virtual environment via the display, presenting the second audio signal via the speaker of the wearable head device.
1. (Currently Amended) A method comprising: determining a collision between a first object and a second object, wherein the first object comprises a first virtual object; accessing a memory storing one or more audio models; determining if the one or more audio models stored in the memory comprises an audio model corresponding to the first object; in accordance with a determination that the one or more audio models comprises an audio model corresponding to the first object: synthesizing a first audio signal, wherein the first audio signal is based on the collision and the audio model corresponding to the first object, and presenting the first audio signal, via a speaker of a head-wearable device, to a user; and in accordance with a determination that the one or more audio models does not comprise an audio model corresponding to the first object: determining an acoustic property of the first object, generating a custom audio model based on the acoustic property of the first object, synthesizing a second audio signal, wherein the second audio signal is based on the collision and the custom audio model, and presenting the second audio signal, via [[a]]the speaker of [[a]]the head-wearable device, to [[a]]the user.
3. The method of claim 1, wherein the second object comprises a second virtual object.
2. (Original) The method of claim 1, wherein the second object comprises a second virtual object.
4. The method of claim 1, wherein the second object comprises a real object.
3. (Original) The method of claim 1, wherein the second object comprises a real object.
5. The method of claim 4, further comprising: receiving, via one or more sensors of the wearable head device, sensor data associated with the real object; determining an acoustic characteristic of the second object based on the sensor data; and generating an audio model corresponding to the second object based on the acoustic characteristic.
4. (Currently Amended) The method of claim 3, further comprising: receiving, via a sensor of [[a]]the head-wearable device, sensor data associated with the real object; determining an acoustic characteristic of the second object based on the sensor data; and generating an audio model corresponding to the second object based on the acoustic characteristic.


Regarding claims 8-12, claims are rejected for being the systems comprising at least the same elements and performing at least the same functions performed by the method of rejected claim 1 (see rejection of claim 1 above).
Regarding claims 15-19, claims are rejected for being the non-transitory computer-readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform a method comprising at least the same elements and performing at least the same functions performed by the method of rejected claim 1 (see rejection of claim 1 above).
Claims 6, 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8, and 15 of U.S. Patent No. 11337023 in view of Homma et al. (US 20210377693 A1) hereinafter Homma.
Regarding claim 6, claim 1 of the patent teaches the method of claim 1, claim 1 of the patent does not specifically disclose the method further comprising wherein determining the first audio signal comprises determining a material of the first object and applying a property of the material as input to an audio synthesizer however, 
Since it is known in the art as evidenced by Homma for a method to further comprise wherein determining the first audio signal comprises determining a material of the first object and applying a property of the material as input to an audio synthesizer in (“the space-specific reverb sound greatly changes depending on a relative positional relationship between the viewing/listening position and a wall and the like in the space around the audio object, materials of the wall and a floor” in ¶[0048]),
An ordinary skilled in the art would be motivated to modify the invention of the patent with the teachings of Homma for the benefit of improving the accuracy of the output sound, therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 1 of the patent with Homma.
Claims 7, 14, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8, and 15 of U.S. Patent No. 11337023 in view of Reichelt et al. (US 20080013746 A1) hereinafter Reichelt.
Regarding claim 7, claim 1 of the patent teaches the method of claim 1, claim 1 of the patent does not specifically disclose the method further comprising wherein determining the first audio signal comprises: receiving a first property of the first object from a database; observing a second property of the first object; and applying the first property and the second property as input to an audio synthesizer however, 
Since it is known in the art as evidenced by Reichelt for a method to further comprise wherein determining the first audio signal comprises: receiving a first property of the first object from a database; observing a second property of the first object; and applying the first property and the second property as input to an audio synthesizer in (“the relative positioning or arrangement of audio objects/audio files either with or without the use of a database provides a practicable way to define output conditions, which advantageously have a property of two virtual objects with respect to each other” in ¶[0082]),
An ordinary skilled in the art would be motivated to modify the invention of the patent with the teachings of Reichelt for the benefit of improving the accuracy of the output sound, therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 1 of the patent with Reichelt.
Regarding claim 14, claims is rejected for being the system comprising at least the same elements and performing at least the same functions performed by the method of rejected claim 1 (see rejection of claim 1 above).
Regarding claim 20, claims is rejected for being the non-transitory computer-readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform a method comprising at least the same elements and performing at least the same functions performed by the method of rejected claim 1 (see rejection of claim 1 above).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8, 10, 15, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima et al. (US 20210248803 A1) hereinafter Kojima.
Regarding claim 1, Kojima teaches A method comprising: presenting, via a display of a wearable head device, a view of a virtual environment; determining a collision between a first object and a second object in the virtual environment (“when the virtual object is added to the live content, a sound effect (explosion sound, collision sound, flying sound, onomatopoeia, and the like) or music may be added” in ¶[0077]), wherein the first object comprises a first virtual object (“as specification data of the avatar that is one of specification data of a virtual object described above” in ¶[0066]); accessing a memory storing acoustic data; determining if the acoustic data stored in the memory comprises first acoustic data corresponding to the first object (“and such sound effect data and music data may be target data that is transmitted/received or stored by the system 1.” in ¶[0077]); and in accordance with a determination that the acoustic data stored in the memory comprises the first acoustic data corresponding to the first object (“in a case where the avatar is displayed by including not only the appearance but also the voice (herein, “display” is used as a meaning including not only the display of an image but also the display of a voice, a sound effect, or the like using a speaker” in ¶[0086]): determining a first audio signal based on the collision and based further on the first acoustic data corresponding to the first object (“when the virtual object is added to the live content, a sound effect (explosion sound, collision sound, flying sound, onomatopoeia, and the like) or music may be added” in ¶[0077]), and concurrently with presenting the view of the virtual environment via the display, presenting the first audio signal via a speaker of the wearable head device (“or to perform various operations, and is attained by a display panel of a personal computer, a goggle-type head mount display (HMD) mounted on the face, and the like.” in ¶[0078]).
Regarding claim 3, Kojima teaches the method of claim 1, Kojima further teaches the method further comprising wherein the second object comprises a second virtual object in (“Similarly, in virtual objects other than the avatar (also referred to as a virtual item, a virtual object, or the like), in a case where not only the appearance data but also an item is generated, the voice character data may be added as the specification data,” in ¶[0070]).
Regarding claim 8, claims is rejected for being the system comprising at least the same elements and performing at least the same functions performed by the method of rejected claim 1 (see rejection of claim 1 above).
Regarding claim 10, claims is rejected for being the system comprising at least the same elements and performing at least the same functions performed by the method of rejected claim 3 (see rejection of claim 3 above).
Regarding claim 15, claims is rejected for being the non-transitory computer-readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform a method comprising at least the same elements and performing at least the same functions performed by the method of rejected claim 1 (see rejection of claim 1 above).
Regarding claim 17, claims is rejected for being the non-transitory computer-readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform a method comprising at least the same elements and performing at least the same functions performed by the method of rejected claim 1 (see rejection of claim 1 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (US 20210248803 A1) hereinafter Kojima in view of Ishihara et al. (US 20210264677 A1) hereinafter Ishihara.
Regarding claim 4, Kojima teaches the method of claim 1, Kojima does not specifically disclose the method further comprising wherein the second object comprises a real object however, 
Since it is known in the art as evidenced by Ishihara for a method to further comprise wherein the second object comprises a real object in (“In a case where an imaginary object is superimposed and displayed on a real object, it is possible to produce an interaction between the real object and the virtual object” in ¶[0005]), 
An ordinary skilled in the art would have been motivated to modify the invention of Kojima with the teachings of Ishihara for the benefit of improving the accuracy of the method, 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kojima with Ishihara.
Regarding claim 11, claims is rejected for being the system comprising at least the same elements and performing at least the same functions performed by the method of rejected claim 4 (see rejection of claim 4 above).
Regarding claim 18, claims is rejected for being the non-transitory computer-readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform a method comprising at least the same elements and performing at least the same functions performed by the method of rejected claim 4 (see rejection of claim 4 above).
Claim(s) 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (US 20210248803 A1) hereinafter Kojima in view of Homma et al. (US 20210377693 A1) hereinafter Homma.
Regarding claim 6, Kojima teaches the method of claim 1, Kojima does not specifically disclose the method further comprising wherein determining the first audio signal comprises determining a material of the first object and applying a property of the material as input to an audio synthesizer however, 
Since it is known in the art as evidenced by Homma for a method to further comprise wherein determining the first audio signal comprises determining a material of the first object and applying a property of the material as input to an audio synthesizer in (“the space-specific reverb sound greatly changes depending on a relative positional relationship between the viewing/listening position and a wall and the like in the space around the audio object, materials of the wall and a floor” in ¶[0048]),
An ordinary skilled in the art would be motivated to modify the invention of Kojima with the teachings of Homma for the benefit of improving the accuracy of the output sound, therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kojima with Homma.
Regarding claim 13, claims is rejected for being the system comprising at least the same elements and performing at least the same functions performed by the method of rejected claim 6 (see rejection of claim 6 above).

Claim(s) 7, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (US 20210248803 A1) hereinafter Kojima in view of Reichelt et al. (US 20080013746 A1) hereinafter Reichelt.
Regarding claim 7, Kojima teaches the method of claim 1, Kojima does not specifically disclose the method further comprising wherein determining the first audio signal comprises: receiving a first property of the first object from a database; observing a second property of the first object; and applying the first property and the second property as input to an audio synthesizer however, 
Since it is known in the art as evidenced by Reichelt for a method to further comprise wherein determining the first audio signal comprises: receiving a first property of the first object from a database; observing a second property of the first object; and applying the first property and the second property as input to an audio synthesizer in (“the relative positioning or arrangement of audio objects/audio files either with or without the use of a database provides a practicable way to define output conditions, which advantageously have a property of two virtual objects with respect to each other” in ¶[0082]),
An ordinary skilled in the art would be motivated to modify the invention of Kojima with the teachings of Reichelt for the benefit of improving the accuracy of the output sound, therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kojima with Reichelt.
Regarding claim 14, claims is rejected for being the system comprising at least the same elements and performing at least the same functions performed by the method of rejected claim 7 (see rejection of claim 7 above).
Regarding claim 20, claims is rejected for being the non-transitory computer-readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform a method comprising at least the same elements and performing at least the same functions performed by the method of rejected claim 7 (see rejection of claim 7 above).
Allowable Subject Matter
Claims 2, 5, 12, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the nonstatutory double patenting rejection is overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654